Exhibit 10.2
 
FACILITY AGREEMENT
 
FACILITY AGREEMENT (this “Agreement”), dated as of October 2, 2012, between
Tengion, Inc., a Delaware corporation (the “Borrower”), and the lenders set
forth on Schedule 1 attached hereto (together with the Bridge Note Holders (as
defined below), the “Lenders” and, together with the Borrower, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower wishes to borrow from the Lenders Fifteen Million Five
Thousand Two Hundred Fifty-One Dollars and Thirteen Cents ($15,005,251.13) for
the purpose described in Section 2.1; and
 
WHEREAS, the Lenders desire to make loans to the Borrower for such purpose,
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1 General Definitions.  Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person:
 
(a)           that owns, directly or indirectly, in the aggregate more than 10%
of the beneficial ownership interest of such Person;
 
(b)           that directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person; or
 
(c)           that directly or indirectly is a general partner, controlling
shareholder, or managing member of such Person.
 
“Amendment” means an amendment to the Company’s Certificate of Incorporation
increasing the number of authorized shares of Common Stock from 90,000,000 to
750,000,000.
 
“Applicable Laws” has the meaning set forth in Section 3.1(p).
 
“Authorization” has the meaning set forth in Section 31(p).
 
“Borrower SEC Reports” means the annual, quarterly and periodic reports filed by
the Borrower with the SEC.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Bridge Note Holders” means the holders of those certain Promissory Notes, dated
September 7, 2012 in the aggregate principal amount of $1,000,000 plus accrued
interest thereon.
 
“Business Day” means a day on which banks are open for business in The City of
New York.
 
“Certificate of Amendment” means a Certificate of Amendment to the Company’s
Certificate of Incorporation effecting the Amendment.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.
 
“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.
 
“Disbursement” has the meaning given to it in Section 2.2.
 
“Dollars” and the “$” sign mean the lawful currency of the United States of
America.
 
 “Event of Default” has the meaning given to it in Section 5.4.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.
 
“Excluded Taxes” means, with respect to any Lender,  (a) income or franchise
Taxes imposed on (or measured by) such recipient’s net income by the United
States of America, or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or incorporated or in which
its principal office is located or, in the case of a Lender, in which an
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America, or (c) any withholding Tax that is imposed on
amounts payable to the Lender at the time the Lender becomes a party to this
Agreement (or designates a new lending office) or is directly attributable to
such Lender’s failure or inability to comply with Section 2.5(d), except to the
extent that the Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.5(a) or is legally unable to comply with Section 2.5(d) as a result of
any change in law occurring subsequent to the date such Lender becomes a party
to this Agreement (or designates a new lending office).
 
“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other amounts owing by the Borrower to the
Lenders pursuant to the Transaction Documents.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the Notes (together with any other amounts accrued and unpaid under the
Transaction Documents)   and (ii) the third anniversary of the date hereof.
 
“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).
 
“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, whether domestic or foreign, federal, state or local, having
jurisdiction over the matter or matters and Person or Persons in question,
including, without limitation, the SEC.
 
“Indebtedness” means the following, whether direct or contingent:
 
(a)           all indebtedness for borrowed money;
 
(b)           the deferred purchase price of assets or services (other than
trade payables) which in accordance with GAAP would be shown to be a liability
(or on the liability side of a balance sheet);
 
(c)           all guaranty obligations;
 
(d)           the maximum amount of all letters of credit issued or acceptance
facilities established for the account of the Borrower and, without duplication,
all drafts drawn thereunder (other than letters of credit supporting other
indebtedness of Borrower and which are otherwise permitted hereunder);
 
(e)           all capitalized lease obligations;
 
(f)           all indebtedness of another Person secured by any Lien on any
property of the Borrower, whether or not such indebtedness has been assumed or
is recourse;
 
(g)           all obligations under take-or-pay or similar arrangements or under
any interest rate swaps, caps, floors, collars and other interest hedge or
protection agreements, treasury locks, equity forward contracts, currency
agreements or commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements and any other derivative
instruments, in each case, whether the Borrower is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations the Borrower otherwise assures a creditor against loss;
 
(h)           indebtedness created or arising under any conditional sale or
title retention agreement; and
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           obligations of the Borrower with respect to withdrawal liability
to or on behalf of any “multi employer plan” as defined in Section 4001(a) of
ERISA.
 
“Indemnified Person” has the meaning given to it in Section 6.11.
 
“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.
 
“Indemnity” has the meaning given to it in Section 6.11.
 
“Interest Rate” means 10% simple interest per annum.
 
“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind.
 
“Loan” means the loan made available by the Lenders to the Borrower pursuant to
Section 2.2 in the amount of Fifteen Million Five Thousand Two Hundred Fifty-One
Dollars and Thirteen Cents ($15,005,251.13) or, as the context may require, the
principal amount thereof from time to time outstanding.
 
“Loss” has the meaning given to it in Section 6.11.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) or assets of the Borrower,
(b) the validity or enforceability of any provision of any Transaction Document,
(c) the ability of the Borrower to timely perform the Obligations or (d) the
rights and remedies of the Lenders under any Transaction Document.
 
“Neo-Kidney Augment” means a product composed of living cells intended to
prevent or delay dialysis by increasing renal function in patients with advanced
chronic kidney disease.
 
“Neo-Urinary Conduit” means a product composed of living cells intended to
replace the use of bowel tissue in bladder cancer patients requiring a
non-continent urinary diversion after bladder removal surgery or cystectomy.
 
“Net Cash Proceeds” means  with respect to any asset sale, the aggregate cash
proceeds received by the Borrower in respect of such asset sale, net of (a)
direct costs (including, without limitation, legal, accounting and investment
banking fees, and sales commissions) incurred by the Borrower in connection with
such asset sale, (b) repayment of all principal, interest and other amounts in
respect of any Indebtedness secured by such asset, (c) taxes paid or payable as
a result thereof and (d) appropriate amounts to be provided by the recipient of
such proceeds as a reserve in accordance with GAAP against any liabilities
associated with the assets sold or disposed of in such sale, including, without
limitation, liabilities under any indemnification obligation associated with the
assets sold or disposed of in such sale; it being understood that “Net Cash
Proceeds” shall include, with limitations, any cash received upon the sale or
other disposition of any non-cash consideration received by the Borrower in any
asset sale and any reserves previously taken against any liabilities associated
with any such sale or other disposition immediately upon those reserved being
determined to be in excess of such liabilities, but only to the extent of such
excess.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Notes” means the Senior Secured Convertible Notes issued to the Lenders
evidencing the Loan in the form attached hereto as Exhibit A.
 
“Note Shares” means the shares of Common Stock issuable on conversion of the
Notes.
 
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Transaction Documents.
 
“Organizational Documents” means the Certificate of Incorporation and Bylaws,
each as amended to date, of the Borrower.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, fees,
additions to tax or penalties applicable thereto (including by reason of any
delay in payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any
Transaction Document.
 
“Permitted Indebtedness” means Indebtedness existing as of the date hereof and
set forth on Exhibit B attached hereto.
 
 “Permitted Liens” means:  (i) Liens existing on the date hereof and set forth
on Exhibit C attached hereto; (ii) Liens in favor of the Lenders;
(iii) statutory Liens created by operation of applicable law; (iv) Liens arising
in the ordinary course of business and securing obligations that are not overdue
or are being contested in good faith by appropriate proceedings; (v)  Liens for
Taxes not yet due and payable or that are being contested in good faith by
appropriate proceedings; (vi) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default; (vii) Liens
in favor of financial institutions arising in connection with the Borrower’s
accounts maintained in the ordinary course of the Borrower’s business held at
such institutions to secure standard fees for services charged by, but not
Transaction made available by, such institutions,  (viii) purchase money liens
and (ix) lessor liens.
 
“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.
 
“Proposal” means that certain proposal seeking approval of the Company’s
stockholders for the Amendment and contained in the Company’s proxy statement to
be filed with the SEC in connection with the special meeting of stockholders.
 
“Register” has the meaning set forth in Section 1.4.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Borrower and the Lenders.
 
“Required Lenders” has the meaning set forth in Section 2.9(c).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the date of the Agreement, among the Borrower and the Lenders.
 
“Security Agreement” means the Security Agreement, dated as of the date of the
Disbursement, among the Borrower and the Lenders.
 
“Subsidiary or Subsidiaries” means, as to the Borrower, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.
 
 “Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, fees, assessments, deductions, withholdings, all other governmental
charges, and all liabilities with respect thereto, together with any interest,
fees, additions to tax or penalties applicable thereto (including by reason of
any delay in payment).
 
“Transaction Documents” means this Agreement, the Securities Purchase Agreement,
the Notes, the Registration Rights Agreement, the Security Agreement, the
Warrants and any other document or instrument delivered in connection with any
of the foregoing whether or not specifically mentioned herein or therein.
 
“Warrants” mean the Warrants issuable to the Lenders pursuant to that certain
Securities Purchase Agreement, dated the date hereof, among the Borrower and the
Lenders signatory thereto.
 
“Warrant Shares” has the meaning ascribed thereto in the Warrants.
 
Section 1.2 Interpretation.  In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to any of the
Transaction Documents means such document as the same shall be amended,
supplemented or modified and from time to time in effect.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
Section 1.3 Business Day Adjustment.  If the day by which a payment is due to be
made is not a Business Day, that payment shall be made by the next succeeding
Business Day unless that next succeeding Business Day falls in a different
calendar month, in which case that payment shall be made by the Business Day
immediately preceding the day by which such payment is due to be made.
 
Section 1.4 Register.
 
(a)           The Borrower shall record on its books and records the amount of
the Loan, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.  Such
record shall, absent manifest error, be conclusive evidence of the amount of the
Loan made by the Lenders to the Borrower and the interest and payments thereon.
 
(b)           The Borrower shall establish and maintain at its address referred
to in Section 6.1, (i) a record of ownership (the “Register”) in which the
Borrower agrees to register by book entry the interests (including any rights to
receive payment hereunder) of each Lender in the Loan, and any assignment of any
such interest, and (ii) accounts in the Register in accordance with its usual
practice in which it shall record (1) the names and addresses of the Lenders
(and any change thereto pursuant to this Agreement), (2) the amount of the Loan
and each funding of any participation therein, (3) the amount of any principal
or interest due and payable or paid, and (4) any other payment received by the
Lenders from the Borrower and its application to the Loan.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loan (including any Notes evidencing the Loan) is a registered
obligation, the right, title and interest of the Lenders and their assignees in
and to the Loan shall be transferable only upon notation of such transfer in the
Register and no assignment thereof shall be effective until recorded
therein.  This Section 1.4 and Section 6.5 shall be construed so that the Loan
is at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.
 
(d)           The Borrower and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by the Borrower or such Lender at any reasonable
time and from time to time upon reasonable prior notice.
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
AGREEMENT FOR THE LOAN
 
Section 2.1 Use of Proceeds.  The proceeds of the Loan will be used for working
capital.
 
Section 2.2 Disbursement. Subject to satisfaction of the conditions contained in
Article 4, the Loan shall be made (the “Disbursement”) on the date this
Agreement is executed (the "Disbursement Date").  The Lenders shall effect the
Disbursement on the Disbursement Date in accordance with their respective
allocations set forth on Schedule 1. The Borrower’s wire instructions are
attached as Schedule 2.  Each Lender shall retain from its portion of the Loan
to the Borrower the percentage set forth on Schedule  1 (the “Escrow Amount”)
and shall implement the procedures set forth in the Escrow Agreement dated the
date hereof to which the Borrower and the Lenders are parties.
 
Section 2.3 Payment. (a) The Borrower shall remit the Final Payment to the
Lenders on the earlier to occur of (i) the Final Payment Date and (ii)  the date
the principal amount of the Note is declared to be or automatically becomes due
and payable following an Event of Default.  The Borrower shall also remit to the
Lender the Net Cash Proceeds of the sale by the Borrower or any of  its
Subsidiaries, directly or indirectly, of any assets, other than the sale of
assets in the ordinary course of business and sales (when aggregated with sales
made as part of any related transactions) not in excess of $500,000.   (b) The
Notes shall be deemed prepaid and without  premium, to the extent a Lender
satisfies the payment of the Exercise Price (as such term is defined in the
Warrants) through a reduction of the principal amount outstanding under such
Lender’s Note in accordance with Section 3(a)(i) of the Warrants.
 
(c)           Each prepayment shall be applied first, to accrued and unpaid
interest and second, to principal and shall be allocated among the Lenders in
accordance with their respective allocations set forth on Schedule 1.
 
Section 2.4 Payments.  Payments of any amounts due to the Lenders under this
Agreement shall be made in Dollars in immediately available funds prior to 11:00
a.m New York City time on such date that any such payment is due, at such bank
or places, as the Lenders shall from time to time designate in writing at least
5 Business Days prior to the date such payment is due.  The Borrower shall pay
all and any costs (administrative or otherwise) imposed by banks, clearing
houses, or any other financial institution, in connection with making any
payments under any of the Transaction Documents, except for any costs imposed by
the Lenders’ banking institutions.
 
Section 2.5 Taxes, Duties and Fees.
 
(a)           Any and all payments hereunder or under any other Transaction
Document shall be made, in accordance with this Section 2.5, free and clear of
and without deduction for any and all present or future Indemnified Taxes except
as required by applicable law.  If Borrower shall be required by law to deduct
any Indemnified Taxes from or in respect of any sum payable hereunder or under
any other Transaction Document, (i) the sum payable shall be increased by as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.5) the Lenders shall receive an amount equal to the sum they would have
received had no such deductions been made (any and all such additional amounts
payable to Lenders shall hereafter be referred to as the “Additional Amounts”),
(ii) Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law.  Within thirty (30) days after the date of any payment of such
Taxes, Borrower shall furnish to the applicable Lender the original or a
certified copy of a receipt evidencing payment thereof or other evidence of such
payment reasonably satisfactory to such Lender.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)           In addition, Borrower agrees to pay, and authorizes Lenders to pay
in its name, all Other Taxes.  Within 30 days after the date of any payment of
Other Taxes, Borrower shall furnish to Lenders the original or a certified copy
of a receipt evidencing payment thereof or other evidence of such payment
reasonably satisfactory to Lenders.
 
(c)           Borrower shall reimburse and indemnify, within 10 days after
receipt of demand therefor, each Lender for all Indemnified Taxes (including all
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.5(c)) paid by such Lender, whether or not such Indemnified Taxes were
correctly or legally asserted.  A certificate of the applicable Lender(s)
setting forth the amounts to be paid thereunder and delivered to Borrower shall
be conclusive, binding and final for all purposes, absent manifest error.
 
(d)           Each Lender (other than a Foreign Person (as hereinafter defined))
on or before the date hereof shall provide to Borrower a properly completed and
executed IRS Form W-9 certifying that such Lender is organized under the laws of
the United States.  Each Lender organized under the laws of a jurisdiction
outside the United States (a “Foreign Person”) that is entitled to an exemption
from or reduction in U.S. withholding tax shall provide Borrower with a properly
completed and executed IRS Form W-8ECI, W-8BEN, W-8IMY or other applicable form,
or any other applicable certificate or document reasonably requested by the
Borrower, and, if such Foreign Person that is relying on the portfolio interest
exception of Section 871(h) or Section 881(c) of the Code (or any successor
provision thereto), shall also provide the Borrower with a certificate (the
“Portfolio Interest Certificate”) representing that such Foreign Person is not a
“bank” for purposes of Section 881(c) of the Code (or any successor provision
thereto), is not a 10% holder of the Borrower described in Section 871(h)(3)(B)
of the Code (or any successor provision thereto), is not a controlled foreign
corporation receiving interest from a related person (within the meaning of
Sections 881(c)(3)(C) and 864(d)(4) of the Code, or any successor provisions
thereto) and is not a conduit entity participating in a conduit Transaction
arrangement as defined in Treasury Regulation Section 1.881-3 (or any successor
provision thereto).  Each Lender shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and shall
promptly notify the Borrower of any change in circumstances which would modify
or render invalid any claimed exemption or reduction.
 
(e)           If a Lender determines in good faith that it has received a refund
from a Government Authority relating to Taxes in respect of which the Borrower
paid Additional Amounts or made a payment pursuant to Section 2.5(c), such
Lender shall promptly pay such refund to the Borrower, net of all out-of-pocket
expense (including any Taxes imposed thereon) of such Lender incurred in
obtaining such refund, provided that the Borrower, upon the request of such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender if such Lender is required to repay such refund to
such Governmental Authority.  Nothing in this Section shall require any Lender
to disclose any information it deems confidential (including, without
limitation, its tax returns) to any Person, including Borrower.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.6 Costs, Expenses and Losses.  If, as a result of any failure by the
Borrower to pay any sums due under this Agreement on the due date therefor
(after the expiration of any applicable grace periods), the Lenders shall incur
costs, expenses and/or losses, by reason of the liquidation or redeployment of
deposits from third parties or in connection with obtaining funds to make or
maintain the Disbursement, the Borrower shall pay to the Lenders upon request by
the Lenders, the amount of such costs, expenses and/or losses within fifteen
(15) days after receipt by it of a certificate from the Lenders setting forth in
reasonable detail such costs, expenses and/or losses, along with supporting
documentation.  For the purposes of the preceding sentence, “costs, expenses
and/or losses” shall include, without limitation, any interest paid or payable
to carry any unpaid amount and any loss, premium, penalty or expense which may
be incurred in obtaining, liquidating or employing deposits of or borrowings
from third parties in order to make, maintain or fund the Loan or any portion
thereof.
 
Section 2.7 Interest.  The outstanding principal amount of the Notes shall bear
interest at the Interest Rate (calculated on the basis of the actual number of
days elapsed in each month).   Interest shall be paid quarterly in arrears
commencing on January 1, 2012 and on the first Business Day of each  April,
July, and October thereafter.
 
Section 2.8 Interest on Late Payments.  Without limiting the remedies available
to the Lenders under the Transaction Documents or otherwise, to the maximum
extent permitted by applicable law, if the Borrower fails to make a required
payment of principal or interest with respect to the Loan when due the Borrower
shall pay, in respect of such principal and interest at the rate per annum equal
to the Interest Rate plus ten percent (10%) for so long as such payment remains
outstanding.  Such interest shall be payable on demand.
 
Section 2.9 Payment of Interest in Common Stock.
 
(a)           Share Issuance Right. In lieu of making any payment of accrued and
unpaid interest in respect of the Notes in cash and subject to the provisions of
this Section 2.9, the Borrower may elect to satisfy all or any such payment by
the issuance to the Lenders of shares of Freely Tradeable Common Stock (an
“Interest Share Issuance”).  Subject to the provisions of this Section 2.9, the
Borrower’s exercise of its share issuance rights under this Section 2.9 shall be
deemed to satisfy its obligation to pay any accrued and unpaid interest in
respect of which such share issuance right is being exercised as of the Interest
Payment Date (as defined below).
 
(b)           Exercise of Share Issuance Rights.  Subject to the provisions of
this Section 2.9, upon written notice given at least 21 Trading Days prior to
the applicable date on which interest would otherwise be due under Section 2.7
hereunder (the “Interest Payment Date”), the Borrower may deliver to the Lenders
notice by electronic mail and facsimile (a “Share Issuance Notice”) of its
intention to issue shares of Common Stock pursuant to the provisions of this
Section 2.9 in payment of interest under the Notes; provided, however, that the
Borrower may not deliver a Share Issuance Notice (i) at any time following the
occurrence of an Event of Default (as defined in Section 5.4), or (ii) unless
all material information regarding the Borrower has been publicly filed in a
report pursuant to the Exchange Act or is otherwise publicly disclosed.  Subject
to such provisions, a Share Issuance Notice shall be irrevocable and shall
specify the aggregate amount of interest under the Notes that the Borrower
intends to satisfy by issuing shares of Common Stock to the Lenders on the
applicable Interest Payment Date (the “Share Issuance Amount”).
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
For purposes herein, Freely Tradeable Common Stock” means, with respect to any
shares of Common Stock issued pursuant to this Section 2.9 either (a) the shares
are registered for primary issuance under the Securities Act under an effective
registration statement filed with the SEC or (b) such shares are eligible for
resale by the Lenders without restriction and without the need for registration
under any applicable federal or state securities laws;  provided that in the
case of clause (b), the Borrower shall have delivered to the Lenders an opinion
of counsel reasonably satisfactory to the Lenders.


(c)           Share Issuance on Interest Payment Date.  On the applicable
Interest Payment Date, the Borrower shall issue to the Lenders a number of
shares of Common Stock equal to the quotient of (1) the Share Issuance Amount
and (2) the Interest Payment Price in effect on the applicable Interest Payment
Date (the “Interest Payment Shares”).  By no later than 10:00 a.m., New York
City time, on the Interest Payment Date, the Borrower shall (A) provided that
the Borrower’s transfer agent is participating in The Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program and provided that a Lender is
eligible to receive shares through DTC, credit such Interest Payment Shares to
which the Lender shall be entitled to the Lender’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (B)
if the foregoing shall not apply, issue and deliver to the address as specified
in advance by a Lender, a stock certificate, registered in the name of the
Lender or its designee, for the Interest Payment Shares to which the Lender
shall be entitled.  For purposes herein, “Trading Day” means any day on which
the Common Stock is traded for at least two hours on the Current Market.  For
purposes herein, “Interest Payment Price” shall mean the lesser of (i) the
Volume Weighted Average Price for the Company’s Common Stock for the twenty (20)
Trading Day period prior to the Interest Payment Date (the “VWAP Period”) or
(ii) the closing bid price for the Company’s Common Stock as of the last Trading
Day of the VWAP Period on the principal securities exchange, trading market or
quotation system (including the OTC Market (as defined below)) on which the
Company’s Common Stock is listed, traded or quoted.  For purposes herein,
“Volume Weighted Average Price” means the volume weighted average sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg Financial Markets or an
equivalent, reliable reporting service (“Bloomberg”) mutually acceptable to and
hereafter designated by holders of 40% in interest of the Notes, including
Celgene Corporation, if it is a holder at that time, RA Capital Healthcare Fund
L.P., if it is a holder at that time and at least one of Deerfield Special
Situations Fund, L.P. or Deerfield Special Situations International Master Fund,
L.P., if either of such entities is a holder at that time (the “Required
Lenders”) and the Borrower or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the over the counter market by the
Financial Industry Regulatory Authority, Inc. or on the “over the counter”
Bulletin Board (or any successor) or in the “pink sheets” (or any successor) by
the OTC Markets Group, Inc. (collectively, the “OTC Market”).  If the Volume
Weighted Average Price cannot be calculated for such security on such date in
the manner provided above, the volume weighted average price shall be the fair
market value as mutually determined by the Borrower and the Required Lenders.
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Borrower Reporting.  The Borrower shall file with the SEC a
Current Report on Form 8-K disclosing its delivery of a Share Issuance Notice,
no later than 8:35 a.m., New York City time, on the first Trading Day following
the date on which the Share Issuance Notice has been sent to the Lenders.
 
(e)           Limitations on Share Issuances.  Notwithstanding anything herein
to the contrary, no payments of interest on the Notes may be made in shares of
Common Stock to the extent that the number of shares so issued, together with
the number of other shares of Common Stock beneficially owned by a Lender and
its affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Lender for purposes of Section 13(d)
of the Exchange Act, including any shares held by any “group” of which the
Lender is a member, but exclusive of shares issuable at such time upon exercise
or conversion of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitations set forth in this Section 2.9(e), would exceed 9.985% of the total
number of shares of Common Stock of the Borrower then issued and outstanding;
provided, however, that the 9.985% Cap shall only apply to the extent that the
Common Stock is deemed to constitute an “equity security” pursuant to Rule
13d-1(i) promulgated under the Exchange Act and, provided, further, that if the
Lender and its Affiliates and any other persons or entities whose beneficial
ownership of Common Stock would be aggregated with the Lender’s for purposes of
Section 13(d) of the Exchange Act beneficially own on the Interest Payment Date
greater than 9.985% of the shares of Common Stock then outstanding, then the
9.985% Cap shall not apply to such Lender unless and until the beneficial
ownership of the Lender and its Affiliates and any other persons or entities
whose beneficial ownership of Common Stock would be aggregated with the Lender’s
for purposes of Section 13(d) of the Exchange Act subsequently decreases to
below 9.985%; and
 
(f)           Allocation of Shares.  All shares of Common Stock issuable to the
Lenders pursuant to this Section 2.9 shall be allocated pro rata among the Notes
based on the outstanding principal amount of the Notes, in each case unless the
Lenders notify the Borrower in writing of any different allocation ratio.
 
(g)           Issuance of Shares.  It shall be a condition precedent to any
Interest Share Issuance on any Interest Payment Date that the shares of Common
Stock to be issued have been duly authorized by all necessary corporate action,
when issued in accordance with the terms hereof shall be validly issued and
outstanding and fully paid and nonassessable, and, when the shares of Common
Stock have been issued to the Lenders, the Lenders shall be entitled to all
rights accorded to a holder and beneficial owner of Common Stock.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(h)           Failure to Deliver Share Issuance Shares.  If the Borrower fails
on any Interest Payment Date to take all actions within its reasonable control
to cause the delivery of the Interest Payment Shares required to be delivered on
that date, and such failure is not cured within one (1) Trading Day following
such Interest Payment Date (a “Share Delivery Failure”), no interest due under
the Notes shall be reduced in respect of such Interest Payment Shares until such
shares are actually issued and, in addition to all other obligations under this
Section 2.9, the Borrower shall be obligated to promptly pay to the Lenders, for
each day that such Share Delivery Failure occurs, an amount equal to the Failure
Amount.  As used herein, the “Failure Amount” shall be an amount equal to 5% of
the dollar amount of interest payments due on the applicable Interest Payment
Date.
 


 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of the Borrower.  The Borrower
represents and warrants as of the date hereof that except as set forth in a
Schedule to this Agreement or the Borrower’s SEC Reports for the year ended
December 31, 2011 or the quarterly periods ended March 30, 2012 and June 30,
2012:
 
(a)           The Borrower is conducting its business in compliance with its
Organizational Documents, which are in full force and effect with no defaults
outstanding thereunder.
 
(b)           No Default or Event of Default (or any other default or event of
default, however described) has occurred under any of the Transaction Documents.
 
(c)           The Borrower (i) is capable of paying its debts as they fall due,
is not unable and has not admitted its inability to pay its debts as they fall
due, (ii) is not bankrupt or insolvent and (iii) has not taken action, and no
such action has been taken by a third party, for the Borrower’s winding up,
dissolution, or liquidation or similar executory or judicial proceeding or for
the appointment of a liquidator, custodian, receiver, trustee, administrator or
other similar officer for the Borrower or any or all of its assets or revenues.
 
(d)           No Lien exists on the Borrower’s assets, except for Permitted
Liens.
 
(e)           The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(f)           No Indebtedness of the Borrower exists other than Permitted
Indebtedness.
 
(g)           The Borrower is validly existing as a corporation in good standing
under the laws of Delaware.  The Borrower has full power and authority to own
its properties and conduct its business, and is duly qualified to do business as
a foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business makes such qualification necessary and in which the
failure to so qualify would not have a Material Adverse Effect.
 
(h)           There is not pending or, to the knowledge of the Borrower,
threatened, any action, suit or other proceeding before any Governmental
Authority (a) to which the Borrower is a party or (b) which has as the subject
thereof any assets owned by the Borrower.  There are no current or, to the
knowledge of the Borrower, pending, legal, governmental or regulatory
enforcement actions, suits or other proceedings to which the Borrower or any of
its assets is subject.
 
(i)           The Transaction Documents have been duly authorized, executed and
delivered by the Borrower, and constitute a valid, legal and binding obligation
of the Borrower enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).  The execution, delivery and performance of the
Transaction Documents by the Borrower and the consummation of the transactions
therein contemplated will not (A) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien upon any assets of the
Borrower pursuant to any agreement to which the Borrower is a party or by which
the Borrower is bound or to which any of the assets of the Borrower is subject,
(B) subject to approval of the Proposal by the Company’s stockholders and the
filing and acceptance of the Certificate of Amendment with the Secretary of
State of the State of Delaware, result in any violation of or conflict with, the
provisions of the Organizational Documents or (C) result in the violation of any
law or any judgment, order, rule, regulation or decree of any Governmental
Authority except, in the case of clauses (A) and (C) above, for any such
conflict, violation or breach that would not, individually or in the aggregate,
have a Material Adverse Effect.  No consent, approval, authorization or order
of, or registration or filing with any Governmental Authority is required for
the execution, delivery and performance of any of the Transaction Documents or
for the consummation by the Borrower of the transactions contemplated hereby
except (x) for such registrations and filings in connection with the issuance of
the Notes, the Note Shares, the Warrants and the Warrant Shares pursuant to the
Transaction Documents that are necessary to comply with federal and state
securities laws, rules and regulations, (y) filings contemplated with the
Security Agreement and (z) the filing of the Certificate of Amendment with the
Secretary of State of the State of Delaware; and subject to approval of the
Proposal by the Company’s stockholders and the filing and acceptance of the
Certificate of Amendment with the Secretary of State of the State of Delaware,
the Borrower has corporate power and authority to enter into the Transaction
Documents and to consummate the transactions contemplated under the Transaction
Documents.
 
(j)           The Borrower holds, and is operating in compliance in all material
respects with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders of any Governmental Authority
(collectively, “Necessary Documents”) required for the conduct of its business
and all Necessary Documents are valid and in full force and effect; and the
Borrower has not received written notice of any revocation or modification of
any of the Necessary Documents and the Borrower has no reason to believe that
any of the Necessary Documents will not be renewed in the ordinary course, and
the Borrower is in compliance in all material respects with all applicable
federal, state, local and foreign laws, regulations, orders and decrees
applicable to the conduct of its business.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
(k)           The Borrower has good and marketable title to all of its assets
free and clear of all Liens except Permitted Liens.  The property held under
lease by the Borrower is held under valid, subsisting and enforceable leases
with only such exceptions with respect to any particular lease as do not
interfere in any material respect with the conduct of the business of the
Borrower.
 
(l)           The Borrower owns or has the right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right,
all of the Intellectual Property (as defined below)  that is necessary for the
conduct of its business as currently conducted (the “IP”).  The IP that is
registered with or issued by a Governmental Authority is valid and enforceable;
there is no outstanding, pending, or, to the knowledge of the Borrower,
threatened action, suit, other proceeding or claim by any third person
challenging or contesting the validity, scope, use, ownership, enforceability,
or other rights of the Borrower in or to any IP and the Borrower has not
received any written notice regarding, any such action, suit, or other
proceeding.  To the knowledge of the Borrower, the Borrower has not infringed or
misappropriated any material rights of others.  To the knowledge of the
Borrower, there is no pending or threatened action, suit, other proceeding or
claim by others that the Borrower infringes upon, violates or uses the
Intellectual Property rights of others without authorization, and the Borrower
has not received any written notice regarding, any such action, suit, other
proceeding or claim.  Except as set forth on Schedule 3.1(l), the Borrower is
not a party to or bound by any options, licenses, or agreements with respect to
IP.  The term “Intellectual Property” as used herein means (i) all patents,
patent applications, patent disclosures and inventions (whether patentable or
unpatentable and whether or not reduced to practice), (ii) all trademarks,
service marks, trade dress, trade names, slogans, logos, and corporate names and
Internet domain names, together with all of the goodwill associated with each of
the foregoing, (iii) copyrights, copyrightable works, and licenses, (iv)
registrations and applications for registration for any of the foregoing, (v)
computer software (including but not limited to source code and object code),
data, databases, and documentation thereof, (vi) trade secrets and other
confidential information, (vii) other intellectual property, and (viii) copies
and tangible embodiments of the foregoing (in whatever form and medium).
 
(m)           The Borrower is not in violation of the Organizational Documents,
or in breach of or otherwise in default, and no event has occurred which, with
notice or lapse of time or both, would constitute such  breach or other default
in the performance of any agreement or condition contained in any agreement
under which it may be bound, or to which any of its assets is subject, except
for such breaches or defaults as would not have a Material Adverse Effect.
 
(n)           The Borrower has timely filed, including pursuant to all
extensions, all federal, state, local and foreign income and franchise tax
returns required to be filed (except where the failure to file would not have a
Material Adverse Effect) and are not in default in the payment of any taxes
which were payable pursuant to said returns or any assessments with respect
thereto.  There is no pending dispute with any taxing authority relating to any
of such returns, and the Borrower has no knowledge of any proposed liability for
any tax to be imposed upon its properties or assets.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
(o)           The Borrower has not granted rights to develop, manufacture,
produce, assemble, distribute, license, market or sell its products to any other
Person and is not bound by any agreement that affects the exclusive right of the
Borrower to develop, manufacture, produce, assemble, distribute, license, market
or sell its products.
 
(p)           The Borrower:  (A) is and at all times has complied in all
material respects with all statutes, rules and regulations of the U.S. Food and
Drug Administration (“FDA”) and of other Governmental Authorities exercising
regulatory authority similar to that of the FDA applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product manufactured or distributed by or on behalf of the
Borrower (“Applicable Laws”); (B) has not received any warning letter or other
correspondence or notice from the FDA or any correspondence or notice from any
other Governmental Authority alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
Applicable Laws (together, the “Authorizations”); (C) possesses and complies in
all material respects with  the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and have no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations, except as would not have a Material Adverse Effect; and (F) has
not, either voluntarily or involuntarily, initiated, conducted, or issued or
caused to be initiated, conducted or issued, any recall, market withdrawal or
replacement, safety alert, post-sale warning, “dear doctor” letter, or other
notice or action relating to the alleged lack of safety or efficacy of any
product or any alleged product defect or violation and, to the Borrower’s
knowledge, no third party has initiated, conducted or intends to initiate any
such notice or action.
 
(q)           The studies, tests and preclinical and clinical trials conducted
by or on behalf of the Borrower were and, if still pending, are being conducted
in compliance in all material respects with experimental protocols, procedures
and controls pursuant to accepted professional scientific standards and all
Applicable Laws and Authorizations, including, without limitation, the Federal
Food, Drug and Cosmetic Act and the rules and regulations promulgated
thereunder; the Borrower is not aware of any studies, tests or trials, the
results of which the Borrower believes reasonably call into question any of its
studies, tests or trial results and the Borrower has not received any written
notices or correspondence from any Governmental Authority requiring the
termination, suspension, or material modification of any such studies, tests or
preclinical or clinical trials.
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(r)           (i) To the knowledge of the Borrower, no “prohibited transaction”
as defined under Section 406 of ERISA or Section 4975 of the Code and not exempt
under ERISA Section 408 and the regulations and published interpretations
thereunder has occurred with respect to any Employee Benefit Plan. At no time
within the last seven (7) years has the Borrower or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to
Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Borrower or any ERISA Affiliate has incurred or
could incur liability under Section 4063 or 4064 of ERISA. No Employee Benefit
Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law. Each Employee Benefit Plan is and has been operated in compliance
with its terms and all applicable laws, including but not limited to ERISA and
the Code, except for such failures to comply that would not have a Material
Adverse Effect. No event has occurred (including a “reportable event” as such
term is defined in Section 4043 of ERISA) and no condition exists that would
subject the Borrower or any ERISA Affiliate to any tax, fine, lien, penalty or
liability imposed by ERISA, the Code or other applicable law, except for any
such tax, fine, lien, penalty or liability that would not, individually or in
the aggregate, have a Material Adverse Effect; (ii) the Borrower does not
maintain any Foreign Benefit Plan; (iii) the Borrower does not have any
obligations under any collective bargaining agreement. As used in this clause
(r), “Employee Benefit Plan” means any material “employee benefit plan” within
the meaning of Section 3(3) of ERISA, including, without limitation, all stock
purchase, stock option, stock-based severance, employment, change-in-control,
medical, disability, fringe benefit, bonus, incentive, deferred compensation,
employee loan and all other employee benefit plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA, under which (A)
any current or former employee, director or independent contractor of the
Borrower receive present or future right to benefits and which are contributed
to, sponsored by or maintained by the Borrower or (B) the Borrower has had or
has any present or future obligation or liability; “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended; “ERISA Affiliate” means any
member of the Borrower’s controlled group as defined in Code Section 414 (b),
(c), (m) or (o); and “Foreign Benefit Plan” means any Employee Benefit Plan
established, maintained or contributed to outside of the United States of
America or which covers any employee working or residing outside of the United
States.
 
(s)           The financial statements of the Borrower annexed hereto as
Schedule 3.1(s) together with the related notes fairly present the financial
condition of the Borrower as of the dates indicated and the results of
operations and changes in cash flows for the periods therein specified in
conformity with GAAP consistently applied throughout the periods involved,
subject, in the case of unaudited financial statements, to year-end adjustments;
and, except as disclosed in such Schedule, there are no material off-balance
sheet arrangements or any other relationships with unconsolidated entities or
other persons, that may have a material current or, to the Borrower’s knowledge,
material future effect on the Borrower’s financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenue or expenses.
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
(t)           The Borrower has not declared or paid any dividends or made any
distribution of any kind with respect to its capital stock.  Except as set forth
on Schedule 3.1(t) and except for changes in the number of outstanding shares of
common stock due to the issuance of shares upon the exercise of outstanding
options or warrants, there has not been any change in the Borrower’s capital
stock, or any issuance of options, warrants, convertible securities or other
rights to purchase such capital stock, of the Borrower or any Material Adverse
Effect or any development which would reasonably be expected to result in any
Material Adverse Effect.
 
(u)           All of the issued and outstanding shares of capital stock of the
Borrower are duly authorized and validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state and foreign securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities; the Notes, the Warrants
and subject to approval of the Proposal by the Company’s stockholders and the
filing and acceptance of the Certificate of Amendment with the Secretary of
State of the State of Delaware, the shares of Common Stock issuable upon
exercise of the Warrants or conversion of a Note (together, the "New Shares”),
have been duly authorized and when issued, delivered and paid for in accordance
with the terms of the Warrants or upon conversion of a Note, will have been
validly issued and will be fully paid and nonassessable.   There are no
preemptive rights or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of any shares of Common Stock pursuant
to the Organizational Documents or any agreement or other instrument to which
the Borrower is a party or by which the Borrower is bound.  Except as disclosed
in Borrower’s SEC Reports, there are no options, warrants, agreements, contracts
or other rights in existence to purchase or acquire from the Borrower any shares
of capital stock of the Borrower.
 
(v)           The Borrower maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(w)           The Borrower has no Subsidiaries.
 
Section 3.2 Borrower Acknowledgment.  The Borrower acknowledges that it has made
the representations and warranties referred to in Section 3.1 with the intention
of persuading the Lenders to enter into the Transaction Documents and that the
Lenders have entered into the Transaction Documents on the basis of, and in full
reliance on, each of such representations and warranties.  The Borrower
represents and warrants to the Lenders that none of such representations and
warranties omits any matter the omission of which makes any of such
representations and warranties misleading.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
Section 3.3 Representations and Warranties of the Lenders.  Each Lender
represents and warrants to the Borrower as of the date hereof that:
 
(a)           It is acquiring the Notes and Warrants and shares of Common Stock
issuable upon exercise or conversion thereof solely for its account for
investment, not as an agent or nominee, and not with a view to or for resale in
connection with any distribution of the Notes or Warrants and shares of Common
Stock issuable upon exercise or conversion thereof or any part thereof.
 
(b)           The Notes and Warrants and shares of Common Stock issuable upon
exercise or conversion thereof must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption for such
registration is available.
 
(c)           Neither the Notes and Warrants nor shares of Common Stock issuable
upon exercise or conversion thereof may be sold pursuant to Rule 144 adopted
under the Securities Act unless certain conditions are met.
 
(d)           It will not make any disposition of all or any part of the Notes
and Warrants and shares of Common Stock issuable upon exercise or conversion
thereof  until:
 
(i)           The Borrower shall have received a letter secured by such Lender
or its counsel from the SEC stating that no action will be recommended to the
SEC with respect to such proposed disposition;
 
(ii)           There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
(iii)           Such Lender shall have notified the Borrower of such proposed
disposition and, in the case of a sale or transfer in a so-called “4(1) and a
half” transaction, shall have furnished counsel for the Borrower with an opinion
of counsel, substantially in the form annexed as Exhibit C to the Warrant.  The
Borrower agrees that it will not require an opinion of counsel with respect to
transactions under Rule 144 or Rule 144A of the Securities Act.
 
It understands and agrees that all certificates evidencing the shares to be
issued to the Lenders upon exercise and/or conversion of the Notes and Warrants
may bear a legend as set forth in the Notes and Warrants.
 
(e)           Such Lender is an “accredited investor” as defined in Regulation D
promulgated the Securities Act or is a Regulation S Purchaser as defined in Rule
902 promulgated under the Securities Act..
 
(f)           Such Lender is duly organized and validly existing under the laws
of the jurisdiction of its formation.
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(g)           Such Lender has full power and authority to make each Loan and to
enter into and perform its other obligations under each of the Transaction
Documents and carry out the other transactions contemplated thereby.
 
(h)           Each Transaction Document to which it is a party has been duly
authorized, executed and delivered by such Lender and constitutes its valid and
legally binding obligation, enforceable in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).
 
(i)           Such Lender is not purchasing the Notes and Warrants and shares of
Common Stock issuable upon exercise or conversion thereof as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.
 
(j)           Such Lender (A) has had reasonable opportunity to ask questions of
and receive answers from Borrower concerning the Transaction Documents, (B) has
been permitted access, to such Lender’s satisfaction, to the Borrower SEC
Reports, and (C) understands that the entry into the Transaction Documents and
the investment in the securities issued thereunder is subject to risks as stated
in the risk factors disclosed in the Borrower SEC Reports and acknowledges that
it has had an opportunity to review, and upon review, fully understands such
risk factors.
 
ARTICLE 4
 
CONDITIONS OF DISBURSEMENT
 
Section 4.1 Conditions to the Disbursement.  The obligation of the Lenders to
make the Disbursement shall be subject to the fulfillment of the following
conditions:
 
(a)           The Lenders shall have received executed counterparts of the
Transaction Documents from the Borrower, a certificate as to its  Organizational
Documents, resolutions and incumbency and an opinion of its counsel reasonably
acceptable to the Lenders;
 
(b)           All actions required to be taken by the Borrower pursuant to
Section 2.9 shall have been taken; and
 
(c)           No Default or Event of Default has occurred or would result from
the Disbursement.
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
ARTICLE 5
 
PARTICULAR COVENANTS AND EVENTS OF DEFAULT
 
Section 5.1 Affirmative Covenants.  Unless the Lenders shall otherwise agree:
 
(a)           The Borrower shall (i) maintain its existence and qualify and
remain qualified to do its business as currently conducted, except where the
failure to so maintain such qualification would not reasonably be expected to
have a Material Adverse Effect, (ii) maintain all approvals necessary for the
Transaction Documents to be in effect, and (iii) operate its business with
reasonable due diligence, efficiency and in conformity with sound business
practices.
 
(b)           The Borrower shall comply in all material respects with all
applicable laws, rules, regulations and orders of any Government Authority,
except where the necessity of compliance therewith is contested in good faith by
appropriate proceedings.
 
(c)           The Borrower shall obtain, make and keep in full force and effect
all Authorizations from and registrations with Government Authorities that may
be required to conduct its business, except where to failure to do so would not
have a Material Adverse Effect.
 
(d)           The Borrower shall promptly notify the Lenders of the occurrence
of (i) any Default or Event of Default, (ii) any claims, litigation,
arbitration, mediation or administrative or regulatory proceedings that are
instituted or threatened against the Borrower, (iii) the sale directly or
indirectly of any assets other than the sale of assets in the ordinary course of
business and, (iv) each event which, at the giving of notice, lapse of time,
determination of materiality or fulfillment of any other applicable condition
(or any combination of the foregoing), would constitute an event of default
(however described) under any of the Transaction Documents.
 
(e)           The Borrower shall comply with the terms of each of the
Transaction Documents.
 
(f)           (i) If the Borrower is not required to file reports pursuant to
Sections 13 or 15(d) of the Exchange Act, the Borrower will provide quarterly
financial statements for itself and its Subsidiaries within 45 days after the
end of each quarter, and audited annual financial statements within 120 days
after the end of each year prepared in accordance with GAAP with a report
thereon by the Borrower's independent certified public accountants; (ii) the
Borrower will timely file with the SEC (subject to appropriate extensions made
under Rule 12b-25 of the Exchange Act) any annual reports, quarterly reports and
other periodic reports required to be filed pursuant to Section 13 or 15(d) of
the Exchange Act; and (iii) the Borrower will provide to the Lenders copies of
all documents, reports, financial data and other information that the Lenders
may reasonably request, and permit the Lenders to visit and inspect any of the
properties of the Borrower, and to discuss its affairs, finances with its
officers during regular business hours and upon reasonable notice.
 
The Borrower shall cause each of its Subsidiaries to comply with each of the
agreements set forth in Section 5.1.
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Section 5.2 Negative Covenants. Unless the Lenders holding a majority in
interest of the Notes shall otherwise agree:
 
(a)           The Borrower shall not and shall not permit any Subsidiary to (i)
liquidate or dissolve; (ii) enter into any merger, consolidation or
reorganization, unless the Borrower is the surviving corporation or (iii)
establish any Subsidiaries; provided, however, that Subsidiaries may merge with
each other.
 
(b)           The Borrower shall not and shall not permit any Subsidiary to (i)
enter  into any partnership, joint venture, syndicate, pool, profit-sharing or
royalty agreement or other combination, or engage in any transaction with an
Affiliate, whereby its income or profits are, or might be, shared with another
Person, (ii) enter into any management contract or similar arrangement whereby a
substantial part of its business is managed by another Person, or
(iii) distribute, or permit the distribution of, any of its assets, including
its intangibles, to any shareholder of the Borrower or an Affiliate of such
shareholder.
 
(c)           The Borrower shall not and shall not permit any Subsidiary to:
(i) create, incur or suffer any Lien upon any of its assets, now owned or
hereafter acquired, except Permitted Liens; or (ii) assign, sell, transfer or
otherwise dispose of, any of the Transaction Documents, or the rights and
obligations thereunder.
 
(d)           The Borrower shall not and shall not permit any Subsidiary to
create, incur, assume, guarantee or be remain liable with respect to any
Indebtedness, other than Permitted Indebtedness.
 
(e)           The Borrower shall not and shall not permit any Subsidiary to
acquire any assets (other than assets acquired in the ordinary course of
business consistent with past practices), directly or indirectly, in one or more
related transaction, for a consideration, in cash or other property (valued at
its fair market value) greater than $250,000.
 
No provision of this Agreement or any other Transaction Document shall be
construed to prohibit the Company (or otherwise require the consent of the
Lenders) from entering into bona fide business development transactions with
Persons who are not Affiliates of the Borrower, which transactions may include
exclusive licenses of Borrower’s intellectual property to third party strategic
partners.
 
Section 5.3 Major Transaction.  The Borrower shall give the Lenders notice of
the consummation of a Major Transaction (as such term is defined in the
Warrants) on the shorter of 30 days prior to such consummation or 2 days
following the public announcement thereof. Within 5 days after the receipt of
such notice, the Lenders, in the exercise of their sole discretion, may deliver
a notice to the Borrower (the “Put Notice”), that the Final Payment shall be due
and payable upon consummation of such Major Transaction.  If the Lenders deliver
a Put Notice, then simultaneously with consummation of such Major Transaction,
the Borrower shall make or cause to be made the Final Payment to the Lenders and
upon the Lenders receipt of the Final Payment, the Obligations shall terminate.
The Borrower shall not consummate any Major Transaction without complying with
the provisions of this Section 5.3.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
Section 5.4 General Acceleration Provision upon Events of Default.  If one or
more of the events specified in this Section 5.4 shall have happened and be
continuing beyond the applicable cure period (each, an “Event of Default”), the
Lenders, by written notice to the Borrower, may declare the principal of, and
accrued and unpaid interest on, the Notes or any part of any of them (together
with any other amounts accrued or payable under the Transaction Documents) to
be, and the same shall thereupon become, immediately due and payable, without
any further notice and without any presentment, demand, or protest of any kind,
all of which are hereby expressly waived by the Borrower, and take any further
action available at law or in equity, including, without limitation, the sale of
the Loan and all other rights acquired in connection with the Loan:
 
(a)           The Borrower shall have failed to make payment of principal and
interest under the Notes when due.
 
(b)           The occurrence of a Conversion Failure or a Registration Failure
(as such terms are fined in the Notes).
 
(c)           The Borrower shall have failed to comply with the due observance
or performance of any covenant contained in any Transaction Document (other than
the covenants described in (a) and (b) above) and such failure shall not have
been cured by the Borrower within 30 days after receiving written notice of such
failure from the Lenders.
 
(d)           Any representation or warranty made by the Borrower in any
Transaction Document shall have been incorrect, false or misleading in any
material respect as of the date it was made.
 
(e)           (i)  The Borrower shall generally be unable to pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
as they come due or shall make a general assignment for the benefit of
creditors; (ii) the Borrower shall declare a moratorium on the payment of its
debts; (iii) the commencement by the Borrower of proceedings to be adjudicated
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; (iv) the commencement against the Borrower of a proceeding in any court
of competent jurisdiction under any bankruptcy or other applicable law (as now
or hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, arrangement, adjustment, or the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official), and any such proceeding shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall continue
unstayed or otherwise in effect, for a period of ninety (90) days; (v) the
making by the Borrower of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(f)           One or more judgments against the Borrower or any Subsidiary or
attachments against any of their respective property, which in the aggregate
exceed $50,000 (not covered by insurance), or which could have a Material
Adverse Effect remain(s) unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of 30 days from the date of entry of such judgment.
 
(g)           Any Authorization held by the Borrower from any Government
Authority shall have been suspended, canceled or revoked and such suspension,
cancellation or revocation shall not have been cured within 30 days.
 
(h)           Any authorization necessary for the execution, delivery or
performance of any Transaction Document or for the validity or enforceability of
any of the Obligations under any Transaction Document is not given or is
withdrawn or ceases to remain in full force or effect.
 
(i)           The validity of any Transaction Document shall be contested by the
Borrower, or any treaty, law, regulation, communiqué, decree, ordinance or
policy of any jurisdiction shall purport to render any material provision of any
Transaction Document invalid or unenforceable or shall purport to prevent or
materially delay the performance or observance by the Borrower of the
Obligations.
 
(j)           The Borrower has failed to comply in any material respect with the
reporting requirements of the Exchange Act, if applicable.
 
(k)           There is a failure to perform in any agreement to which the
Borrower or any Subsidiary  is a party with a third party or parties resulting
in a right by such third party or parties to accelerate the maturity of any
Indebtedness for borrowed money in an amount in excess of $50,000.
 
(l)           If an Event of Default pursuant to the Warrants (as such term is
defined in the Warrants) shall have occurred.
 
(m)           If the Proposal is not approved by December 1, 2012.
 
Section 5.5 Automatic Acceleration on Dissolution or
Bankruptcy.  Notwithstanding any other provisions of this Agreement, if an Event
of Default under Section 5.4(e) shall occur, the principal of the Notes
(together with any other amounts accrued or payable under this Agreement) shall
thereupon become immediately due and payable without any presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower.
 
Section 5.6 Recovery of Amounts Due.  If any amount payable hereunder is not
paid as and when due, the Borrower hereby authorizes the Lenders to proceed, to
the fullest extent permitted by applicable law, without prior notice, by right
of set-off, banker’s lien or counterclaim, against any moneys or other assets of
the Borrower to the full extent of all amounts payable to the Lenders.
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1 Notices.  Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when red
by electronic mail (sender shall have received a “read by recipient”
confirmation) in each case addressed to a party.  The addresses for such
communications shall be:
 
If to the Company:
 
3929 Westpoint Boulevard, Suite G
Winston-Salem, NC 27103
Fax:  (336) 722-2436
Email:  Brian.Davis@tengion.com
Attn:  A. Brian Davis


With copy to:


Ballard Spahr, LLP
1735 Market Street, 51st Floor
Philadelphia, PA  19103
Fax: (215) 864-8999
Email: labargej@ballardspahr.com
Attn:  Joseph La Barge


If to a Buyer:


To the address set forth under such Buyer’s name on the signature page to the
Securities Purchase Agreement


AND


c/o Deerfield Capital, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Fax:  (212) 599-1248
Email:  jflynn@Deerfieldpartners.com
Attn:  James E. Flynn
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
With a copy to:
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax:  (212) 894-5877
Email:      Mark.Fisher@Kattenlaw.com
Elliot.Press@Kattenlaw.com
Attn:       Mark I. Fisher, Esq.
Elliot Press, Esq.


Section 6.2 Waiver of Notice.  Whenever any notice is required to be given to
the Lenders or the Borrower under the any of the Transaction Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
 
Section 6.3 Reimbursement of Legal and Other Expenses.  If any amount owing to
the Lenders under any Transaction Document shall be collected through
enforcement of this Agreement, any Transaction Document or restructuring of the
Loan in the nature of a work-out, settlement, negotiation, or any process of
law, or shall be placed in the hands of third Persons for collection, the
Borrower shall pay (in addition to all monies then due in respect of the Loan or
otherwise payable under any Transaction Document) attorneys’ and other fees and
expenses incurred in respect of such collection.
 
Section 6.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.
 
Section 6.5 Successors and Assigns.  This Agreement shall bind and inure to the
respective successors and assigns of the Parties, except that Borrower may not
assign or otherwise transfer all or any part of its rights under this Agreement
or the Obligations without the prior written consent of the Lenders.  Lenders’
ability to transfer its rights and obligations under this Agreement are subject
to the restrictions on transfer set forth in Section 6.6 of the Securities
Purchase Agreement.
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
Section 6.6 Entire Agreement.  The Transaction Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto.  The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.
 
Section 6.7 Severability.  If any provision of this Agreement shall be invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.  The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.
 
Section 6.8 Counterparts.  This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.
 
Section 6.9 Survival.
 
(a)           This Agreement and all agreements, representations and warranties
made in the Transaction Documents, and in any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the other Parties and shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder regardless of
any investigation made by any such other Party or on its behalf, and shall
continue in force until all amounts payable under the Transaction Documents
shall have been fully paid in accordance with the provisions thereof, and the
Lenders shall not be deemed to have waived, by reason of making the Loan, any
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lenders may
have had notice or knowledge of any such Event of Default or may have had notice
or knowledge that such representation or warranty was false or misleading at the
time the Disbursement was made.
 
(b)           The obligations of the Borrower under Section 2.5 and the
obligations of the Borrower and the Lenders under this Article 6 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan, or the termination
of this Agreement or any provision hereof.
 
Section 6.10 Waiver.  Neither the failure of, nor any delay on the part of, any
Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision.  No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default.  All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
Section 6.11 Indemnity.
 
(a)           The Parties shall, at all times, indemnify and hold each other
harmless (the “Indemnity”) and each of their respective directors, partners,
officers, employees, agents, counsel and advisors (each, an “Indemnified
Person”) in connection with any losses, claims (including the cost of defending
against such claims), damages, liabilities, penalties, or other expenses arising
out of, or relating to, the Transaction Documents, the extension of credit
hereunder or the Loan or the use or intended use of the Loan, which an
Indemnified Person may incur or to which an Indemnified Person may become
subject (each, a “Loss”).  The Indemnity shall not apply to the extent that a
court or arbitral tribunal with jurisdiction over the subject matter of the
Loss, and over the Lenders or the Borrower, as applicable, and such other
Indemnified Person that had an adequate opportunity to defend its interests,
determines that such Loss resulted from the gross negligence or willful
misconduct of the Indemnified Person, which determination results in a final,
non-appealable judgment or decision of a court or tribunal of competent
jurisdiction.  The Indemnity is independent of and in addition to any other
agreement of any Party under any Transaction Document to pay any amount to the
Lenders or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other agreement.
 
(b)           Promptly after receipt by an Indemnified Person under this Section
6.11 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Loss in respect thereof is to be
made against the Borrower under this Section 6.10, deliver to the Borrower a
written notice of the commencement thereof, and the Borrower shall have the
right to participate in, and, to the extent the Borrower so desires, to assume
control of the defense thereof with counsel mutually satisfactory to the
Borrower and the Indemnified Person, as the case may be.
 
(c)           An Indemnified Person shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the Borrower, if, in
the reasonable opinion of counsel for the Lenders, the representation by such
counsel of the Indemnified Person and the Borrower would be inappropriate due to
actual or potential differing interests between such Indemnified Person and any
other party represented by such counsel in such proceeding. The Borrower shall
pay for only one separate legal counsel for the Indemnified Persons, and such
legal counsel shall be selected by the Lenders. The failure to deliver written
notice to the Borrower within a reasonable time of the commencement of any such
action shall not relieve the Borrower of any liability to the Indemnified Person
under this Section 6.11, except to the extent that the Borrower is actually
prejudiced in its ability to defend such action. The indemnification required by
this Section 6.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as such expense, loss, damage
or liability is incurred and is due and payable.
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(d)           Without prejudice to the survival of any other agreement of any of
the Parties hereunder, the agreements and the obligations of the Parties
contained in this Section 6.11 shall survive the termination of each other
provision hereof and the payment of all amounts payable to the Lenders
hereunder.
 
Section 6.12 No Usury.  The Transaction Documents are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
or otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law.  If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower.  All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof.  The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the Notes.
 
Section 6.13 Further Assurances.  From time to time, the Borrower shall perform
any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Transaction Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.
 
Section 6.14 Action by the Lenders.  Any consent, exercise of remedies or other
action permitted to be taken by any Lender or the Lenders under this Agreement
may be taken by the Required Lenders on behalf of such Lender or Lenders.
 
Section 6.15 Independent Transaction Documents.  Each Transaction Document
constitutes an independent agreement between the parties thereto (the
“Transaction Parties”) and no Transaction Document shall be construed so as to
affect the rights of the Transaction Parties to their rights and remedies under
another Transaction Document.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


BORROWER:


TENGION, INC.


By: /s/ A. Brian Davis


Name: A. Brian Davis


Title: Chief Financial Officer and VP, Finance












 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


Bay City Capital Fund V, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager


By: /s/ Carl Goldfischer, MD


Name: Carl Goldfischer, MD


Title: Managing and Managing Director










 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


Bay City Capital Fund V Co-Investment Fund, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager


By: /s/ Carl Goldfischer, MD


Name: Carl Goldfischer, MD


Title: Managing and Managing Director










 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


Celgene Corporation


By: /s/ G.S. Golumbeski


Name: G.S. Golumbeski


Title: SVP Business Development










 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


DAFNA Lifescience LTD


By: /s/ Nathan Fiscltel


Name: Nathan Fiscltel


Title: Managing Member






 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


DAFNA Lifescience Market Neutral LTD


By: /s/ Nathan Fiscltel


Name: Nathan Fiscltel


Title: Managing Member








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


DAFNA Lifescience Select LTD


By: /s/ Nathan Fiscltel


Name: Nathan Fiscltel


Title: Managing Member








 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


Deerfield Special Situations Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner


By:/s/ James E. Flynn


Name: James E. Flynn


Title: President








 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


Deerfield Special Situations International Master Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner


By:/s/ James E. Flynn


Name: James E. Flynn


Title: President










 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


HealthCap IV KB
By: HealthCap IV GP AB


By:/s/ Anhi Forsberg and Bjorn Odlander


Name: Anhi Forsberg and Bjorn Odlander


Title: Partners






 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


HealthCap IV LP
By: HealthCap IV GP SA


By:/s/ Peder Fredrikson


Name: Peder Fredrikson


Title: President






 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


HealthCap IV Bis LP
By: HealthCap IV GP SA


By:/s/ Peder Fredrikson


Name: Peder Fredrikson


Title: President










 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


OFCO Club IV
By: Odlander, Fredrikson & Co AB, on behalf of all members


By:/s/ Anhi Forsberg and Bjorn Odlander


Name: Anhi Forsberg and Bjorn Odlander


Title: Directors






 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


RA Capital Healthcare Fund, LP
By: Odlander, Fredrikson & Co AB, on behalf of all members


By:/s/ Peter Kolchinsky


Name: Peter Kolchinsky


Title: Manager








 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 2nd day of October 2012.
 


LENDER:


NAME OF LENDER:


Blackwell Partners, LLC


By:/s/ Geoffrey D. Keegan


Name: Geoffrey D. Keegan


Title: Investment Manager, DUMAC, Inc. Authorized Agent






 
 
 
 
 
 

--------------------------------------------------------------------------------